DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/415,951 filed on 05/17/2019 presents claims 21-40 for examination.
The present application is a continuation of U.S. Patent Application No. 15/269,936 (now issued US Patent: US 10,296,380 B1), filed September 19, 2016.
This Office Action is in response to the remarks/arguments filed on 09/26/2022.
Claims 1-20 have been cancelled via preliminary amendments. 
Claims 21-40 are currently pending.


Response to Arguments
Applicant's arguments, see remarks, filed 09/26/2022, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swart et al. (US 2014/0033223 A1).  This Office Action is made Non-Final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable subject matter
Claims 23, 30 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to any 112, 101 and double patenting rejections detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,296,380 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are fully anticipated by the claims of issued patent.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.

Claims 21-40 are compared to claims 1-20 of US patent 10,296,380 B1 in the following table:
Instant Application
US Patent No : 10,296,380 B1
Claim 21. A computer-implemented method, comprising:
 
determining a quantity of partitions for a batch of jobs so that the quantity is based at least in part on an execution time metric determined from execution times of at least two or more jobs executed prior to said determining the quantity, or on a throughput metric; 

dividing the batch of jobs between a set of partitions of the determined quantity, wherein the set of partitions comprises at least a first partition and a second partition; and 

initiating execution of the batch of jobs in the set of partitions.

Claim 5. A computer-implemented method, comprising:

determining a quantity of partitions for an additional batch of jobs, wherein the quantity of partitions is determined based at least in part on the execution time metric and on a target metric; 



dividing the additional batch of jobs between a set of partitions of the determined quantity, wherein the set of partitions comprises at least a first partition and a second partition; and 

initiating execution of the additional batch of jobs in the set of partitions, wherein a first subset of jobs in the first partition is executed in parallel with a second subset of jobs in the second partition.
Claim 22. 
Claim 6.
Claim 23. 
Claim 7. 
Claim 24. 
Claim 8.
Claim 25. 
Claim 9.
Claim 26. 
Claim 12. 
Claim 27.
Claim 10 OR Claim 18. 
Claim 28. A system, comprising: 
one or more computing devices comprising hardware and program instructions executable by the hardware to: 


determine a quantity of partitions for a batch of jobs so that the quantity is based at least in part on an execution time metric determined from execution times of at least two or more jobs executed prior to said determine the quantity, or on a throughput metric; 

divide the batch of jobs between a set of partitions of the determined quantity, wherein the set of partitions comprises at least a first partition and a second partition; and 

initiate execution of the batch of jobs in the set of partitions.
Claim 1. A system, comprising: 
one or more computing devices comprising hardware and program instructions executable by the hardware to implement a job execution system, wherein the job execution system is configured to: 
determine a quantity of partitions for the second batch of jobs, wherein the quantity of partitions is determined based at least in part on the execution time metric and to meet a target throughput; 



divide the second batch of jobs between a set of partitions of the determined quantity, wherein the set of partitions comprises at least a first partition and a second partition; and 

initiate execution of the second batch of jobs in the set of partitions, wherein a first subset of jobs in the first partition is executed in parallel with a second subset of jobs in the second partition.
Claim 29. 
Claim 2.
Claim 30. 
Claim 3. 
Claim 31.
Claim 4.
Claim 32. 
Claim 9 OR Claim 17.
Claim 33. 
Claim 12 OR Claim 20
Claim 34. 
Claim 18.
Claim 35. One or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to perform: 

determining a quantity of partitions for a batch of jobs so that the quantity is based at least in part on an execution time metric determined from execution times of at least two or more jobs executed prior to said determining the quantity, or on a throughput metric; 

dividing the batch of jobs between a set of partitions of the determined quantity, wherein the set of partitions comprises at least a first partition and a second partition; and 

initiating execution of the batch of jobs in the set of partitions.
Claim 15. The non-transitory computer-readable storage medium as recited in claim 13, wherein the program instructions are further computer-executable to perform: 

determining an updated quantity of partitions for a further batch of jobs, wherein the updated quantity of partitions is determined based at least in part on the updated execution time metric, 



dividing the further batch of jobs between an updated set of partitions of the updated quantity; and 



initiating execution of the further batch of jobs in the updated set of partitions, wherein jobs in different partitions of the updated set are executed in parallel.
Claim 36. 
Claim 6.
Claim 37.
Claim 15 OR Claim 7

Claim 38.
Claim 16.
Claim 39. 
Claim 17. 
Claim 40. 
Claim 20. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 21-400 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Step 1: It is first noted that Claims 21-27 are directed to a method, which falls within the statutory category of a process; Claims 28-34 are directed to a system, which falls within the statutory category of a machine; and Claims 35-40 are directed to a non-transitory computer readable medium, which falls within the statutory category of manufactures.  

Step 2A – Prong 1: 
Claim 21 recites limitations “A computer-implemented method, comprising: determining a quantity of partitions for a batch of jobs so that the quantity is based on …or a throughput metric; dividing the batch of jobs between a set of partitions of the determined quantity…; and initiating execution of the batch of jobs in the set of partitions.”  Claim 28 recites limitations “determine a quantity of partitions for a batch of jobs so that the quantity is based on…a throughput metric; divide the batch of jobs between a set of partitions of the determined quantity…; and initiate execution of the batch of jobs in the set of partitions.”  Claim 35 recites limitations “determining a quantity of partitions for a batch of jobs so that the quantity is based on …or a throughput metric; dividing the batch of jobs between a set of partitions of the determined quantity…; and initiating execution of the batch of jobs in the set of partitions.” 
These limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “computer-implemented method” in claim 21; “one or more computing devices comprising hardware and program instructions” in claim 28; and “one or more non-transitory computer-readable storage media”, “one or more processors” in claim 35;  nothing in the claims preclude these steps from practically being performed in the human mind.  For example, determining a quantity of partitions for a batch jobs based on an execution metric or a throughput metric; dividing the batch of jobs between the determined quantity of partitions; and initiating execution of the batch jobs that are in the set of partitions; in the context of these claims encompass the user mentally deciding a quantity of partitions for a batch of jobs based on execution time metric or a throughput metric; and manually dividing the batch of jobs between the determined quantity of partitions; and mentally executing the batch of jobs that are divided in the set of partitions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of an abstract ideas.  These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claims 21, 28 and 35 is not meaningfully different than those found by the courts to be abstract ideas. As such, the steps of determining, dividing and initiating execution in claims 21, 28 and 35 recite an abstract idea.

Step 2A- Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of “a computer” in claim 21; “one or more computing device comprising hardware” in claim 28; “one or more non-transitory computer readable storage media”, and “one or more processors” in claim 35.  These are recited at a high-level of generality (i.e. as a generic computer system with generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer components.
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims include additional elements that are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept.  Accordingly, the claims are not patent eligible.

Claims 22-27 recite the additional limitations, features which only further describe the abstract idea itself. Therefore, claims 22-27 do not include features that amount to significantly more than that idea.

Claims 29-34 recite the additional limitations, features which only further describe the abstract idea itself. Therefore, claims 29-34 do not include features that amount to significantly more than that idea.

Claims 36-40 recite the additional limitations, features which only further describe the abstract idea itself. Therefore, claims 36-40 do not include features that amount to significantly more than that idea.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24, 26, 28, 31, 33, 35, 38 and 40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Salapura et al. (US 2011/0247002 A1) (hereinafter Salapura) in view of Swart et al. (US 2014/0033223 A1) (hereinafter Swart).

As per claim 21, Salapura discloses (Previously Presented) A computer-implemented method, comprising: determining a quantity of partitions for a batch of jobs so that the quantity is based at least in part on an execution time metric determined from execution times of at least two or more jobs executed prior to said determining the quantity, or on a throughput metric (e.g. Salapura; [Abstract] [0004-0006] discloses exemplary method, computer product and apparatus for creating a first partition for first jobs and a second partition for second jobs.  [0032-0034] [0039-0040] discloses resources are partitioned into two sets of small and large resources required for short and long jobs.  “Short” and “long” refer to the time resources are needed for jobs.  Each partition includes a corresponding job queue.  One partition includes a queue for small and/or short running jobs and another partition includes another queue for large and/or long running jobs.  The system makes use of multiple job queues.  [0041] in the preferred embodiment, the system determines to employ/use two job queues.  In other embodiments, more than two queues can be used.  This indicates that multiple partitions may be created for a batch of jobs based on jobs’ execution times.  In this instance the system determines to create two partitions based on short and long jobs, one for small/short running job and another partition for large/long running job.  [0049] discloses partitioning the system into the partition for the queue assigned for small and/or short running jobs and the partition for the queue assigned for large and/or long running jobs.  [0055] discloses partitioning the system into the partition for the queue assigned for small and/or short running jobs and the partition for the queue assigned for large and/or long running jobs.  Partitioning can be carried out using various criteria.  [0063-0065] discloses classifying jobs as small/short and large/long based on their execution times.  In some instances, two job queues are used based on two types of job classifications.  In other embodiments, more than two job queues can be used based on number of job classifications.  Again, this implies that system determines number of partitions based on number of job classifications.  [0081] discloses an exemplary method creates a first partition for first jobs (small/short running) and a second partition for second jobs (large/long running).  More than two queues can be used in some instances.  [0091] discloses resources are switched between two or more partitions.  [0093] discloses creates at least first and second partitions.  This implies more than two partitions can be created.  [0103] discloses partitions are associated with corresponding job queues.  Salapura determines to create two sets of partitions based on short and long execution time associated with the short job and long job, respectively.  This strongly implies that system/method of Salapura can determine to create more than two or more partitions based on two or more different execution times for the jobs or other characteristics associated with the jobs.); dividing the batch of jobs between a set of partitions of the determined quantity, wherein the set of partitions comprises at least a first partition and a second partition (e.g. Salapura; [abstract] [0004] discloses dividing jobs between first partition and second partition.  A first partition for first jobs, the first jobs being one of small and short running and a second partition for second jobs, the second jobs being one of large and long running job.  [0032-0034] discloses dividing jobs between partitions, where each partition includes corresponding queue and jobs are assigned/divided between the queues associated with respective partitions.  [0039-0042][Fig. 2A] discloses dividing the jobs where small jobs are assigned to the small job queue associated with the first partition and long job queue associated with the second partition.  [0048-0049] discloses dividing jobs in the corresponding queue of each partition.  Also see [Figs. 3-5, 9 and related description] [0081].); and initiating execution of the batch of jobs in the set of partitions (e.g. Salapura; [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  Also see [0039] [Fig. 9] [0079].).
As discussed above, Salapura strongly implies determining a quantity of partitions for a batch of jobs based on various criteria, but does not expressly disclose determining a quantity of partitions for a batch of jobs based at least in part on an execution time metric determined from execution times of at least two or more jobs executed prior to said determining the quantity, or on a throughput metric.
However, Swart discloses determining a quantity of partitions for a batch of jobs based on various criteria but does not expressly disclose determining a quantity of partitions for a batch of jobs based at least in part on an execution time metric determined from execution times of at least two or more jobs executed prior to said determining the quantity, or on a throughput metric (e.g. Swart: [0043] discloses collecting samples, estimating workloads and workload variance for workgroup splitting technique.  [0054-0059] discloses splitting a workgroup into two or more subgroups by using a work record partitioning function.  When splitting a workgroup it considers how many subgroups to partition the workgroup into.  The number of subgroups are calculated/determined based on estimated workgroup-load/load-target.  [0067-0071] discloses where a decision of whether to split a workgroup into sub-groups is based on the load target, where the number of sub-groups is determined based on a calculated ceiling.  The number of sub-group is determined based on a minimum workload constraint.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining number of sub-groups/partitions based on estimated workgroup-load/load-target and splitting the a workgroup into the number of sub-groups as taught by Swart into Salapura because it improves quality of bin packing algorithm which improves the quality of overall results and can significantly reduce certain types of runtime skew (see Swart: [0053-0054]).


As per claim 22, the combination of Salapura and Swart discloses (Previously Presented) The method of claim 21 [See rejection to claim 21 above], further comprising: receiving one or more additional batches of jobs at a rate (e.g. Salapura; [Fig. 2A] [0039] discloses job entering execution queues where jobs enter in the system continuously.); initiating execution of the one or more additional batches of jobs in parallel with at least some of the batch of jobs (e.g. Salapura; [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  [Fig. 1] [0038] discloses a parallel-distributed processing system that executes entered jobs in parallel.  [0118] disclose dynamic system scheduling wherein the system is partitioned having parallel processing capability.); and dynamically varying parallel execution of at least some of the one or more additional batches of jobs and the batch of jobs with the rate of receipt of the one or more additional jobs (e.g. Salapura; [0034-0035] discloses if number of jobs in a queue is lower than a threshold, repartitioning the system and assign the resources from underutilized partition to the partition of the other queue.  Thus, the resource allocation to available partitions is performed dynamically.  This dynamic re-partitioning makes the system adaptable to a changing application mix and increases the jobs throughput.  The dynamical allocation changes can be evaluated and resources can be dynamically re-assigned based on demand.  [0051-0052] [0056-0057] [0060-0061] discloses, for example, if the low water mark threshold for small and/or short jobs is exceeded but that for large and/or long jobs is not exceeded, then decreases resources devoted to large/long jobs and increasing those devoted to small/short jobs.  [0074] discloses reassigning the resource allocation based on threshold for the number of jobs in the queue of associated partition.).

As per claim 24, the combination of Salapura and Swart discloses (Previously presented) The method of claim 21 [See rejection to claim 21 above], further comprising: providing, to a plurality of clients generating batches of jobs, a parallelization service in a service-oriented system that performs said determining the quantity of partitions, and said dividing the batch of jobs between the set of partitions (e.g. Salapura; [0024] discloses job scheduling techniques that provides users to get access to the resources for job execution.  [0048] [0054] discloses setting a threshold for the number of user jobs in a queue of each partition based on prior experiences reported by users of the system, or expected response time and throughput.  [0049] discloses partitioning the system into the partition for the queue assigned for small/short jobs and the partition for the queue assigned for large/long jobs.  The partitioning is typically done by considering the resource needs for the respective jobs and users.  [0063] discloses job classifications can be based on the submitted job sizes, in terms of execution time and resources required and user activity for batch jobs.  [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  [Fig. 1] [0038] discloses a parallel-distributed processing system that executes entered jobs in parallel.  [0118] disclose dynamic system scheduling wherein the system is partitioned having parallel processing capability.).

As per claim 26, the combination of Salapura and Swart discloses (Previously presented) The method of claim 21 [See rejection to claim 21 above], further comprising: 3instructing increase in size or capability of a set of computing resources used for execution of jobs as a corresponding execution time metric increases; and instructing decrease in size or capability of a set of computing resources used for execution of jobs as a corresponding execution time metric decreases (e.g. Salapura; [0051-0053] discloses increasing or decreasing resources devoted to the jobs based on water mark thresholds associated with respective jobs.  Also see [0055-0057].).

As per claims 28, 31 and 33, these are system claims having similar limitations as cited in method claims 21, 24 and 26, respectively.  Thus, claims 28, 31 and 33 are also rejected under the same rationale as cited in the rejection of rejected claims 21, 24 and 26, respectively.

As per claims 35, 38 and 40, these are medium claims having similar limitations as cited in method claims 21, 24 and 26, respectively.  Thus, claims 35, 38 and 40 are also rejected under the same rationale as cited in the rejection of rejected claims 21, 24 and 26, respectively.

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura in view of Swart and further in view of Dube et al. (US 2016/0085587 A1) (hereinafter Dube). 

As per claim 25, the combination of Salapura and Swart discloses (Previously presented) The method of claim 21 [See rejection to claim 21 above], wherein said initiating execution of the batch of jobs in the set of partitions comprises sending the batch of jobs to a job execution service (e.g. Salapura; [Fig. 2A] discloses scheduling jobs for execution from a small job queue associated with a partition and a large queue associated with another partition.  [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  Also see [0039] [Fig. 9] [0079].).
The combination of Salapura and Swart does not expressly disclose the method further comprising assessing a cost of using the job execution service based on compute time.  
However, Dube discloses disclose the method further comprising assessing a cost of using the job execution service based on compute time (e.g. Dube; [0025] Execution mappings are evaluated in order to determine a total job execution time and/or cost associated with a mapping such as a cost charged by a cloud services provider for utilizing resources such as processing power, data storage, and data I/O. A total job execution time is determined based on the type of data processing element performing each task within computing job.  [0034-0037] discloses determining a total cost for job execution service including a cost associated with an action such as computation, network usage, idle time, data usage, and data I/O.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a cost of executing job for execution of job on a cloud service provider platform as taught by Dube into the combination of Salapura and Swart because it allow determining whether the determined cost for execution of the user job is within the user specified cost of executing the computing job (see Dube; [0025 and 0037]).

As per claim 32, this is a system claim having similar limitations as cited in method claim 25.  Thus, claim 32 is also rejected under the same rationale as cited in the rejection of rejected claim 25.

As per claim 39, this is a medium claim having similar limitations as cited in method claim 25.  Thus, claim 39 is also rejected under the same rationale as cited in the rejection of rejected claim 25.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura in view Swart and further in view of Miller et al. (US 2016/0314020 A1) (hereinafter Miller). 

As per claim 27, the combination of Salapura and Swart (Previously presented) The method of claim 21 [See rejection to claim 21 above], but does not expressly disclose further comprising: determining that execution times for at least some jobs are for jobs that are determined to have failed; and determining the execution time metric based at least in part on disregarding the execution times for jobs that are determined to have failed.
However, Miller discloses determining that execution times for at least some jobs are for jobs that are determined to have failed; and determining the execution time metric based at least in part on disregarding the execution times for jobs that are determined to have failed (e.g. Miller; [0030-0032] discloses collecting summary records for particular jobs including resource utilization data.  The set of summary records may correspond to a set of execution instances of particular job and resource utilization data associated with the executions.  The summary records may include information such as a job execution status (successful/unsuccessful) and historical usage data for each execution instance of the particular job.  The method analyzes each summary record and removes those summary records that indicate abnormal ending of the particular job.  Also see [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of removing the summary record that indicates unsuccessful/abnormal execution of the job as taught by Miller into the combination of Salapura and Swart because it allow maintaining accurate resource usage information for the job and allow determining accurate resource allocation for the particular job based on historical successful executions of the job (see Miller; [0014]).
  
As per claim 34, this is a system claim having similar limitations as cited in method claim 27.  Thus, claim 34 is also rejected under the same rationale as cited in the rejection of rejected claim 27.

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura in view Swart and further in view of Proctor et al. (US 2009/0328046 A1) (hereinafter Proctor). 

As per claim 29, the combination of Salapura and Swart discloses (Previously presented) The system of claim 28 [See rejection to claim 28 above], but does not expressly discloses wherein the execution time metric is a moving average of execution time per job for a plurality of batches of jobs.
However, Proctor discloses wherein the execution time metric is a moving average of execution time per job for a plurality of batches of jobs (e.g. Proctor; [abstract] [0018] discloses the state model may include states that represent the tasks requested by the application, with each state including the average run-time of each task.   [0011] discloses storing execution metric in a state model for the application, where the state model is representative of a plurality of requested tasks by the application.  [0024-0025] discloses maintaining metric that stores the execution time of the requested tasks in the state model.  [0030] [0032]  For example, for task A, the state model may average the time necessary to complete the task.  Thus, assume task A has been processed three times, requiring 10 ms, 13 ms and 7 ms.  The state model may calculate and note the average time required to run task in the past, in this case 10 ms.  Also see [0033-0034] [0043-0044] [claim 11].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a moving average of execution time per task as taught by Proctor into the combination of Salapura and Swart because it allow scheduler to predict the processing time of the requested task and to make efficient scheduling for the tasks such that each task does not dominate the processor at the expense of other tasks (see Proctor; [0024,0033-34]).

As per claim 36, this is a medium claim having similar limitations as cited in method claim 29.  Thus, claim 36 is also rejected under the same rationale as cited in the rejection of rejected claim 29.


Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Kawano et al. (US 2009/0254913 A1) discloses “the number of job groups to be included in each block is suitably determined within the range between 1 and the predetermined number. Specifically, if the predetermined number (i.e., the maximum number of job groups to be assigned by the master node 20) is M, a single block contains m job groups, where m is a natural number from 1 to M, inclusively. In addition, the maximum number M of job groups to be assigned by the master node 20 is preferably determined in such a manner as to allow the master node 20 to efficiently assign the job groups to the nodes, even if the number of nodes is significant. Specifically, the maximum number M of job groups to be assigned by the master node 20 is determined in accordance with the processing capability of the master node 20.”  Also see [0101-0102].
Harris et al. (US 2011/0061057 A1, US 8935702 B2; US 2012/0167112 A1, US 8954981 B2) discloses [0017] “selecting the grid resource configuration for running the parallel job includes adjusting estimated resource utilization for operators responsive to a ration of job execution time; and selecting a number of partitions for each operator responsive to a combined total of adjusted estimated resource utilizations and a minimum of the adjusted estimated resource utilization [0164] “determining an optimal number of partitions for each operator, group of operators or job.” [0173, 0176] “Resource optimization determines the number of physical nodes and the number of logical partitions on each physical node for a job…” [0203-0207] “The number of logical partitions for each operator is determined based on the expected execution time of the job.
Kanemasa et al. (US 2014/0068623 A1) discloses a determination unit classifies jobs into a plurality of groups according to their categories.  The determination unit calculates average processing time of each specified category of jobs and then determines job groups in such a way that a job category having shorter average processing time belongs to a higher-ranked group of jobs.  In classifying jobs into groups, the determination unit may also rely on the occurrence rates of jobs in different categories, in addition to the average processing time to produce grouping patterns of job categories.
Montesinos Ortego et al. (US 2015/0268993 A1) discloses iterations of the process may be divided into partitions for execution as part of the initialized tasks in parallel.  The number of partitions may be determined by the number of initialized tasks, or available processors.
Bird et al. (US 2014/0181833 A1) – discloses an optimized method for CPU time metric collection. Specifically, the average time slice length is tracked for a particular task based on a recent moving average for task execution time.
Giral et al. (US 2018/0052759 A1) – discloses The accumulator 371 is for storage of a performance metric (e.g., execution time, error rate, etc.) of the transaction 219. For instance, the accumulator 371 can store an accumulated value of the execution time of the transaction 219 across multiple requests being processed. For example, assume that an execution time of the transaction 219 to a first request is 200 milliseconds. The accumulator 371 stores a value of 200. Then, an execution time of the transaction 219 to a second request is 250 milliseconds. The accumulator 371 stores a value of 200+250.fwdarw.450 milliseconds. An average execution time can then be determined by dividing the accumulated value by the number of requests processed.
Jain (US 2013/0007753 A1) – discloses elastic scaling for cloud-hosted batch applications and calculating dollar or monetary cost of resources consumed to execute the applications/jobs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

October 21, 2022


/HIREN P PATEL/Primary Examiner, Art Unit 2196